Citation Nr: 1712183	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent, exclusive of the periods during which the Veteran was in receipt of 100 percent disability rating, for degenerative disc disease (DDD) and herniated nucleus pulposus, status post microdiscectomy and lumbar laminectomy. 

2. Entitlement to an initial compensable evaluation for radiculopathy of the right lower extremity. 

3. Entitlement to an initial evaluation in excess of 10 percent prior to August 18, 2016, and in excess of 20 percent thereafter, for radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1997 to July 1997 and from March 2003 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board previously remanded this matter in March 2014 and in July 2016 for further development.  Review of the record shows that the RO has substantially complied with the Board's remand directives. 

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, while the evaluation for the Veteran's radiculopathy of the left lower extremity has been increased since he filed his substantive appeal, the issue is still before the Board as the maximum benefit has not been assigned by the RO.    

FINDINGS OF FACT

1. The Veteran's DDD is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or any incapacitating episodes in the last twelve months.  

2. The Veteran's right lower extremity radiculopathy is not manifested by mild incomplete paralysis of the external popliteal nerve. 
3.  The Veteran's left lower extremity radiculopathy is not shown to have resulted in more than moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1. The criteria are not met for entitlement to a rating higher than 40 percent for DDD and herniated nucleus pulposus, status post microdicectomy and lumbar laminectomy. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

2. The criteria for an initial compensable evaluation for right lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8721 (2016).

3. Prior to August 18, 2016, the criteria for an initial 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8720, 8721 (2016).

4.  Since August 18, 2016, an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8720, 8721 (2016).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of a letter sent in May 2009.  Any deficiency in notice requirement is cured as there was an adjudication notification sent to the Veteran outlining the requirements substantiating a claim for entitlement for increased rating. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claims have been identified and obtained.  The Veteran's VA and private medical records are in the claims file.  The Veteran was given VA examinations in August 2016, June 2014, and August 2009.  The examiners' respective reports are of record.  The Board finds that the most recent VA examination provides the necessary findings to make this adjudication and substantially complies with the Board's previous remand directives.  Therefore, the VA has satisfied the duty to assist by securing medical evidence regarding the manifestation of the Veteran's DDD and herniated nucleus pulposus, status post microdiscectomy and lumbar laminectomy, as well as radiculopathy of the left and right lower extremities. 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Increased rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  
In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

A. Degenerative Disc Disease and Herniated Nucleus pulposus

The Veteran's back condition is currently rated as 40 percent disabling from April 27, 2009 to March 08, 2010, from May 1, 2010 to February 20, 2011, and from March 01, 2012 to present under DC 5243, which is applicable to intervertebral disc syndrome (IVDS).  

The Board notes that while the June 2014 VA examination showed that the Veteran had IVDS, the August 2016 exam is negative for IVDS diagnosis.  Notwithstanding the precise diagnosis, the record unequivocally shows that the Veteran has a disability concerning his spine.  To that end, diseases and injuries pertaining to the spine, including IVDS, are rated under a general formula (General Rating Formula) unless evaluating under DC 5243-which is only applicable to IVDS-would result in higher evaluation for a veteran.  Accordingly, in addition to the General Rating Formula, the Board has relied on the June 2014 IVDS diagnosis and considered whether a higher than 40 percent rating would be warranted under DC 5243, as explained in details below. 

Pursuant to the General Rating Formula, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine that is 30 degrees or less; or where favorable ankylosis of the entire thoracolumbar spine is present. A higher 50 percent rating is assigned, where there is unfavorable ankylosis of the entire thoracolumbar spine.  The maximum 100 percent is assigned if there is unfavorable ankylosis of the entire spine.  

In this case, a higher 50 percent rating is not warranted as the medical evidence of record does not establish ankylosis of the thoracolumbar spine.  That is, the Veteran's private medical treatment record from August 2009 shows that there was no anklyosis of the thoracolumbar spine.  Similarly, the June 2014 and August 2016 VA examinations were negative for anklyosis.  Therefore, absent an unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a 50 percent disability rating have not been met.  

DC 5243 also allows rating based on incapacitating episodes. 38 C.F.R. § 4.71, DC 5243.  Incapacitating episodes are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician.  Id. at Note (1).  Under DC 5243, a 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is assigned if the incapacitating episodes last 6 weeks during the last twelve months. 

Here, the available VA and private treatment records do not document any bed rest prescribed by a physician during the pertinent time period.  In fact, a post back surgery home care instruction from February 2011 recommends that the Veteran should rest, but also take short walks.  

The Board acknowledges the August 2009 examination that notes that the Veteran had daily incapacitating episodes that lasted from 12-24 hours.  That examination reflects that bed rest, as well as medication, was prescribed by an unknown doctor to treat the incapacitating episodes.  The lack of specifics about the doctor who prescribed bed rest diminishes the probative value of this examination in establishing that the Veteran experienced incapacitating episodes within the meaning of DC 5243.  In summary, the Veteran's back disability does not warrant a rating higher than 40 percent under DC 5243 based on incapacitating episodes.  

Furthermore, the U.S. Court of Appeals for Veterans Claims (Court) has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

However, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40  (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance. Id. at 37.

In this case, the Veteran reported flare-ups to the extent that his pain increases with moderate sitting, standing, walking, bending, and lifting.  Repeat use test during the August 2016 VA examination showed an additional 10 degrees reduction in his range of forward flexion due to pain, fatigue, and weakness.  Based on this examination, even after repeated use, the Veteran's impairment is less than what is contemplated for a 40 percent rating, much less a 50 percent rating.  That is, the range of forward flexion elicited was 50 degrees, which is greater than the 30 degrees or less contemplated by a 40 percent disability rating.  Therefore, even when accounting for additional limitation of motion due to pain or flare-ups, the Veteran's back condition does not warrant a rating higher than 40 percent.  As previously stated, increased pain during flare-ups alone without additional functional loss is not grounds for assigning a higher rating.  Furthermore, even if there was additional functional loss, without the presence of ankylosis, the level of his impairment will not be consistent with a 50 percent disability rating. 

B. Right lower extremity

The Veteran's right lower extremity is assigned a 0 percent disability rating under DC 8721, which provides rating for neuralgia of the external popliteal nerve that is evaluated under DC 8521. 38 C.F.R. § 4.124a, DC 8521.

Under DC 8521, for the external popliteal nerve, a 10 percent evaluation is assigned for mild incomplete paralysis and a 20 percent rating requires moderate incomplete paralysis. For a 30 percent disability evaluation, there must be severe incomplete paralysis. A 40 percent rating requires complete paralysis with foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension of the proximal phalanges of the toes lost; abduction of foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes. 38 C.F.R. § 4.124a, DC 8521.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just in consideration of all of the relevant evidence. See 38 C.F.R. § 4.6. However, in rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120.

A compensable rating for the Veteran's right lower extremity is not warranted in this case.  The Veteran underwent a peripheral nerve condition examination in August 2016, where moderate intermittent pain was noted, but the examination was negative for any other symptoms of radiculopathy of the right lower extremity.  The external popliteal nerve was normal.  Also, a back examination conducted on the same day, in August 2016, reflects moderate intermittent pain in the right lower extremity, but found no radiculopathy on the right side.  In addition, the Veteran's subjective report of radiating pain concerned his left leg, not his right leg, during his August 2016 examinations.  

Similarly, the June 2014 VA examination found no symptoms of radiculopathy on the right lower extremity.  Right straight leg raise test was negative during the August 2009 VA examination. 

In summary, other than the moderate intermittent pain noted in the August 2016 examinations, all other VA examinations are devoid of symptoms of radiculopathy in the right lower extremity.  For this reason, the Board finds that the overall evidence does not establish an impairment to warrant a compensable evaluation for the Veteran's radiculopathy of the right lower extremity. 

Nevertheless, the Board has considered the private treatment records that reflect that the Veteran had some pain radiating down his right leg. To that end, in February 2010 a straight leg raise test on the right side reproduced some of his back pain, but Dr. L.T notes that the right leg is not bothering the Veteran.  In June 2010, the Veteran reported occasional stabbing pain radiating into his right leg.  However, the pain itself is not an impairment that rises to the level of "mild" incomplete paralysis as contemplated by DC 8521, and therefore the current noncompensable rating is appropriate.  

C. Left lower extremity

The Veteran's left lower extremity radiculopathy is currently rated under DC 8721, which pertains to neuralgia of the external popliteal nerve.   In this case, however, there is no evidence in the record to establish that the Veteran has impairment of the external popliteal nerve.  Rather, the August 2016 examination shows that the nerve affected in the Veteran's left lower extremity is the sciatic nerve.  Similarly, the August 2009 examination shows that L5 is the nerve affected by neuralgia.  For this reason, the Board finds that DC 8520, which is applicable to impairment of the sciatic nerve, is the appropriate DC that captures the Veteran's disability picture.   

Notably, the Board has considered the implications of changing DCs.  That is, according to 38 U.S.C.A. § 1159 (Protection of Service Connection), service connection for any disability, which has been in force for ten or more years shall not be severed . . . except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge. See also 38 C.F.R. §§ 3.105 (d) and 3.957.  

Notwithstanding, a protection afforded under 38 U.S.C.A. § 1159 is to the disability and not the DC used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the DC did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different DC than previously rated, the Court has indicated that there may be times when a change in DC is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, non-substantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating did not result in a new rating or the severance of the old rating). 

In Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the DC associated with it) was a severance of one service connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute."  The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the CAVC in Gifford.

Here, the Veteran's radiculopathy of the left lower extremity has not been service-connected for 10 years.  However, the change in the applicable DC does not constitute a severance.  Rather, it is a change to account for the Veteran's precise symptomatology, as DC 8520 pertains to the sciatic nerve.  Notably, the change has not resulted in reduction of benefits to the Veteran.  

Under DC 8520,  mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost), is rated 80 percent disabling. 38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a). When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. Id. 

In rating peripheral nerve injuries and their residuals, attention should be given to the relative impairment in motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 .

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 . It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In this instance, a 10 percent rating was assigned for the Veteran's radiculopathy of the left lower extremity prior to August 18, 2016, and a 20 percent rating was assigned thereafter.  However, the evidence in the record supports a 20 percent rating, but no higher, prior to August 18, 2016, but does not support a rating in excess of 20 percent after August 18, 2016.  

The June 2014 VA examination shows that the Veteran had mild radiculopathy involving the sciatic nerve.  He had mild intermittent pain, moderate paresthesias and/or dysesthesias, as well as mild numbness.  Sensation was also normal, and strength in the leg was 5/5. Muscle tone was normal.

Occupational therapy progress notes from March 2009 reflect that the Veteran was unable to maintain balance on his left leg after repeated attempts.  Medical records from February 2010 reflect that he had acute and chronic left radiculopathy with persistent pain despite conservation measures.  Motor testing at that time showed that he has weakness.  

In treatment records from August 2007, the Veteran reported experiencing severe sharp pain going into his left leg, which causes him to fall to his knees.  In September 2007, he again reported experiencing severe left-sided lower extremity radiculopathy.  In December 2009, the Veteran reported numbness, weakness, and tingling in the left lower extremity.  The Board has considered the Veteran's statements, and acknowledges that he is competent to give evidence about symptoms such as pain. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  

Combined with the medical evidence of record, the Veteran's account of his symptoms describes a level of impairment consistent with a 20 percent rating before the August 18, 2016.  

However, a rating in excess of 20 percent is not warranted throughout the appeal period.  The August 2016 VA examination found that the Veteran has moderate incomplete paralysis in the sciatic nerve manifested by constant moderate pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, as well as moderate numbness.  Sensation test and muscle strength test both yielded normal results, while the straight left leg raising test was positive.  Based on this evidence, the severity of the Veteran's impairment approximates the level contemplated by a 20 percent rating.  The Veteran did not experience bladder or bowel impairment for the entire period on appeal.  His neurological impairment was instead wholly sensory.  The VA examiner's assessment of the Veteran's condition as moderate, while not dispositive, nonetheless also supports the conclusion that sciatica is not manifested by a "moderately severe" degree of incomplete paralysis, and thus a higher 20 percent rating is not warranted.

D. Extraschedular 

The Board has considered whether an extraschedular rating is warranted for the service-connected DDD and herniated nucleus pulposus, status post microdiscectomy and lumbar laminectomy, as well as radiculopathy in the right and left extremities. See 38 C.F.R. § 3.321(b)(1) (2016).  

Ordinarily, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

In this case, the Veteran contends that he has lost his ability to walk for a long period of time, to hunt, or fish because of pain.  He states that he cannot engage in the day to day activities without medication, as he has increased pain due to moderate sitting, standing, walking, bending, and lifting.  In that regard, the August 2016 VA examiner has indicated that the decrease in range of motion causes functional loss to the extent that it interferes with the Veteran's ability to bend, lift, and pull.  These functional impairments, however,  have been considered by the Board and are contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  

To the extent that the Veteran's activities cause incidental pain in the lumbar area and his legs, such pain is considered as part of the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities.  Thus, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected back disability, as well as radiculopathy of his left and right lower extremities.

Because, the first prong of an extra-schedular consideration has not been satisfied, the Board need not reach the second and third steps as indicated above.  Therefore, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 


ORDER

A rating higher than 40 percent for degenerative disc disease and herniated nucleus pulposus, status post microdiscectomy and lumbar laminectomy, for the period exclusive of the periods during which the Veteran was in receipt of 100 percent disability rating, is denied. 

An initial compensable evaluation for radiculopathy of the right lower extremity is denied. 

An initial 20 percent rating for radiculopathy of the left lower extremity prior to August 18, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial rating higher than 20 percent for radiculopathy of the left lower extremity after August 18, 2016 is denied.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


